DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 11/20/2020 has been entered.  Claims 3, 5, 14-16, 18 and 20 have been canceled.  Claims 1, 2, 4, 6-13, 17, 19, 21 and 22 are pending in the application.  Claims 6-10, 12, 13, 17 and 19 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 11, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blank (USPN 3,960,983.)  Blank discloses a composition “comprising a water-dilutable blend of (A) from about 10% to about 90% of a water-dilutable, polyether polyol resin…having an average molecular weight between about 250 and about 2,000, having at least two alcoholic hydroxy groups, having from about 80% to about 20%, by weight, of hydrophobic moieties derived at least in part from aromatic or cycloaliphatic materials and correspondingly from about 20% to about 80%, by weight, of hydrophilic moieties consisting of -(CH2CH2-O-) units and (B) correspondingly from about 90% to about 10%, by weight, of a compatible aminoplast cross-linking agent having an average molecular weight not greater than 1,000” (claim 1) as the two essential components (Col. 1, lines 55-60); wherein the water-dilutable polyether polyol (A) is preferably a reaction product of bisphenol A (4,4’-isopropylidene diphenol) and ethylene oxide (which would have two alcoholic hydroxyl groups; Col. 1, line 60-Col. 2, line 58; Examples; Claim 15), such that (A) reads upon the claimed “first resin having a second functional group” and “wherein the first resin is a monomer or oligomer comprising  by Blank, or even at the specific data points of 50wt%, the molar ratio of the first functional group of the aminoplast to the second functional group of the first resin would be at least 1 as recited in instant claim 1, and given that Blank specifically discloses examples wherein the ratio is at least 1 as instantly claimed, the Examiner takes the position that the teachings of Blank, particularly with respect to the preferred aminoplast and preferred polyether polyol, discloses the instantly claimed invention with sufficient specificity to anticipate instant claim 1.  
In addition to the above, it is noted that Blank specifically discloses an example composition (Example 10) formed from 50 parts by weight of a polyether polyol resin (Polyether D) which has a hydroxyl number of 215 and a molecular weight of about 520, prepared by reacting 1 mole of bisphenol A with 6 moles of ethylene oxide, blended with an 80% aqueous 
With regards to instant claim 4, Blank discloses that highly or fully alkylated aminoplast resins containing polyether systems require an acid catalyst to reduce the cure temperature and decrease curing time, wherein hexakis(methoxymethyl) melamine has shown excellent cure with the use of p-toluene sulfonic acid as a cure catalyst, which would read upon the claimed “further comprising a solvent comprising at least one functional group and capable of reacting with the aminoplast” (Col. 14, lines 5-30), and that the unalkylated and partially alkylate aminoplast resins do not require an acid catalyst but if faster cure is desired, an acid catalyst may be used (Col. 14, lines 43-46), with various catalysts listed in Table I that also read upon the claimed “solvent comprising at least one functional group and capable of reacting with the aminoplast” (Table I.)  Blank also discloses another non-limiting example wherein the coating composition comprises 20 parts by weight of Polyether G which is prepared by reacting 1 mole of bisphenol A with about 21 moles of ethylene oxide to produce a water-soluble waxy solid having a molecular weight of about 1150 and a hydroxyl number of 98, reading upon the claimed “first resin having a second functional group” and “the first resin is…a monomer or oligomer comprising bisphenol A”; blended with 20 parts of melamine-formaldehyde partially methylated low molecular weight material having a molecular weight of about 80 and a mole ratio of M/F/Me of 1/5/3.5 on average, reading upon the claimed aminoplast having a first functional group; 0.4 part of p-toluene sulfonic acid, reading upon the claimed “further comprising a solvent comprising at least one functional group and capable of reacting with the aminoplast”; 0.1 part of dimethyl ethanolamine, also reading upon the claimed “further comprising a solvent comprising at least one functional group and capable of reacting with the aminoplast”; and 2.0 
With regards to instant claim 11, Blank clearly discloses a coating composition comprising about 10% by weight of the water-dilutable polyether polyol having an average molecular weight of about 250 to about 2,000 as recited in claim 1, preferably a reaction product of bisphenol A and ethylene oxide as recited in claim 5 which has two functional groups, with about 90% by weight of the aminoplast which is preferably hexakis(methoxymethyl)melamine as recited in claim 11, which has six functional groups and a molecular weight of 390.44 g/mol as noted above, such that the claimed molar ratio of at least 5 with respect to the first functional group of the aminoplast to the second functional group of the first resin (polyether polyol) would have been clearly envisaged by one having ordinary skill in the art and thus the preferred teachings of Blank as discussed in detail above, particularly as recited in the claims which also 
With regards to instant claim 21, as noted above, Blank clearly discloses that the coating composition can be used without any solvent whatever, particularly without any organic solvent, which organic solvent, when use, may tend to pollute the atmosphere upon the evaporation, such that Blank clearly discloses that the coating composition may have a VOC as instantly claimed, with Example 10 only comprising water as a solvent, and thus Blank anticipates the claimed invention as recited in instant claim 21. 
With regards to instant claim 22, it is again noted that Blank clearly discloses that the aminoplast is preferably hexakis(methoxymethyl) melamine, also known as hexamethoxymethyl melamine, as discussed above and specifically recited by Blank in claim 11 and utilized in examples, thereby anticipating the claimed invention as recited in instant claim 22.
Claim Rejections - 35 USC § 103
Alternatively, claims 1, 2, 4, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blank.  The teachings of Blank are discussed in detail above and although the Examiner is of the position that Blank discloses the claimed invention with sufficient specificity to anticipate the claimed invention as recited in instant claims 1, 2, 4, 11, 21 and 22 as discussed in detail above (particularly in light of MPEP § 2131.03, Subsection II) given that Blank specifically discloses a coating composition comprising the same components and amounts as instantly claimed as discussed in detail above, the Examiner alternatively and/or further takes the position that the claimed at least 60wt% of aminoplast present in the coating composition, based on the total weight of the first resin and the aminoplast, would have been obvious over the disclosed aminoplast range of Blank of about 10% to about 90%, with specific prima facie case of obviousness exists” (as also discussed in detail in prior office actions.)  Additionally, it would have been obvious to one having ordinary skill in the art to specifically utilize the preferred polyether polyol of claim 5, which is based upon the reaction product of bisphenol A and ethylene oxide, with the preferred hexakis(methoxymethyl)melamine as the aminoplast as disclosed by Blank in an amount within the claimed range, which as discussed above is taught and/or suggested by Blank and would clearly provide a molar ratio of the functional groups as recited in instant claims 1-2 at the minimum aminoplast endpoint of at least 60wt%, as well as a molar ratio of at least 5 as recited in instant claim 11 at higher aminoplast contents within the overlapping range disclosed by Blank, e.g. 75wt% hexakis (methoxymethyl)melamine to 25wt% of the polyether polyol based on bisphenol A.  Hence, the claimed invention as recited in instant claims 1, 2, 4, 11, 21 and 22 would have been obvious over the teachings of Blank given that Blank clearly discloses  a coating composition comprising an aminoplast having a first functional group, a first resin having a second functional group that is a monomer or oligomer comprising bisphenol A, water as a solvent, and a solids content as instantly claimed, plus an amount of aminoplast and resulting molar ratio(s) reading upon the claimed ranges as discussed in detail above with respect to instant claims 1, 2, and 11, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results; as well as meeting the limitations of dependent claims 4, 21 and 22 as discussed in detail above.
Response to Arguments
Applicant’s arguments filed 11/20/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the Examiner would like to note that contrary to what Applicant appears to be arguing in the response with respect to both Schaefer and Chu, the claimed invention does not require the coating composition to comprise, among other ingredients, at least 60wt% of aminoplast, i.e. based upon the total weight of the coating composition or even based upon the total weight of solids or total weight of resin components of the coating composition, but instead only requires that the aminoplast is present in an amount of least 60wt% “based on the total weight of the first resin and the aminoplast”, wherein the first resin is specifically required to be “a polyester having a carboxylic acid group as second functional group and/or a monomer or oligomer comprising bisphenol A”, such that any other resin(s) contained within the coating composition (given the “comprising” claim language) not meeting the claimed “first resin” requirement(s) as recited in instant claim 1 would not be included in the total weight for computing the at least 60wt% aminoplast.  For example, the polyol/aminoplast ratios argued by the Applicant with regards to Schaefer are based upon a polyol component that as disclosed by Schaefer is a mixture of two polyols, one of which (the branched polyester polyol) reads upon the claimed “first resin” and the second does not, such that the second polyol, which constitutes a majority of the polyol mixture, is not be utilized in computing the amount as instantly claimed of the aminoplast which is based upon the total weight of “the first resin and the aminoplast”.  Further, although the Examiner does not agree with several other arguments in the response filed 11/20/2020, the obviousness rejections based upon Schaefer and Chu as recited in the prior office action have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 4, 2021